COLLIER, J.
In order to bring a case into the Court, all the parties must join in the writ of error, else it will be quashed, or the case dismissed at the mere motion of the Court.-Phelps vs. Ellsworth,a Callaghan vs. Carr.b
It is competent for one, who considers himself aggrieved by a judgment against him, to use the name of his co-defendants in prosecuting a writ of error, without first obtaining their consent; and if, upon the cause coming into the appellate Court, either of the plaintiffs in error decline joining in the assignment of errors, he should be summoned, and on fhil-ure to join, he severed, and the writ prosecuted by the other plaintiffs separatelyc-Bradshaw, et al. vs Callaghan, et ux.d
The Court, therefore, directs, that the summons issue, unless Evans dispense' with it, by express waiver.

 3 Day's Cases 144.


1Marshal 22.


2Sellon's Prac. 404


8Johns.R. 558.